 1                                                        HONORABLE BARBARA J. ROTHSTEIN

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE

     vPersonalize Inc.,
 8
                                                           Case No.: 2:18-CV-01836-BJR
                       Plaintiff,
 9                                                         ORDER RE: MOTION TO COMPEL
              v.                                           AND DISMISSING COUNT II OF
10                                                         FIRST AMENDED COMPLAINT
     Magnetize Consultants Ltd. (dba Kit Builder),
11
                       Defendant.
12

13            Having reviewed the LCR 37 Submission Regarding Interrogatory No. 1 and Request for

14   Production No. 1 (“Motion to Compel”) filed by Defendant Magnetize Consultants Ltd. (Dkt. No.

15   41), and the various pleadings filed in response to the issues therein, and in light of certain

16   representations to the Court contained in the parties’ Joint Status Report (Dkt. No. 90), the Court

17   rules as follows:

18            Plaintiff vPersonalize, Inc. asserts that “it has responded to Defendant’s Interrogatory

19   Number 1 and Request for Production Number 1 with relevant information available to Plaintiff.”

20   JSR at 5. In its responses to Defendant’s discovery requests, however, Plaintiff also asserted a

21   number of objections to Defendant’s requests. See Ex. 6 to Decl. of Seth Watkins, Dkt. No. 42.

22   Thus, the only issue remaining in the Motion to Compel, as far as the Court can discern, is whether

23   Plaintiff has waived these objections, having failed to timely respond to the requests. The Court

24


     ORDER RE: MOTION TO COMPEL
     Case No.: 2:18-CV-01836-BJR
 1   finds Plaintiff has waived the objections, both by its untimely response to the requests and by its

 2   failure to offer any valid explanation therefor. Plaintiff shall turn over all responsive documents

 3   that it has not already produced, if any, and respond to Interrogatory No. 1 fully, irrespective of

 4   any purported objections. Such production shall occur within 10 days of the date of this Order. If

 5   no additional documents or information in Plaintiff’s control remain, Plaintiff shall so represent to

 6   Defendant, subject to Fed. R. Civ. P. 11 and the rules of discovery. By this Order, the Court

 7   emphasizes that unexcused disregard of Court deadlines and other rules cannot be countenanced

 8   in a case as potentially complex as this. Defendant’s Motion to Compel is therefore granted.

 9            In addition, based upon repeated representations by both parties, including Plaintiff, that

10   Plaintiff is no longer asserting infringement of U.S. Patent No. 9,406,172, the Court hereby

11   dismisses Count II of Plaintiff’s First Amended Complaint, Dkt. No. 22. Plaintiff need not and

12   shall not file a motion for leave to file an amended complaint reflecting its voluntary dismissal of

13   this count.

14            Dated this 25th day of October, 2019.

15

16

17
                                                           A
                                                           Barbara Jacobs Rothstein
                                                           U.S. District Court Judge
18

19

20

21

22

23

24


     ORDER RE: MOTION TO COMPEL
     Case No.: 2:18-CV-01836-BJR
